DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-9 in the reply filed on 12/22/2021 is acknowledged.
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.

	Claim status
The examiner acknowledged the amendment made to the claims on 12/22/2021.
Claims 1-14 are pending. Claims 1 and 8-9 are currently amended. Claims 2-7 are previously presented. Claims 10-14 are withdrawn without traverse in response to the restriction requirement. Claims 1-9 are hereby examined on the merits.

Claim Objections
Claim 8 is objected to because of the following informalities: the quotation mark around “yellow" should be removed because the claim does not include an actual quotation of this term from another source.  Appropriate correction is required.

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a food product comprises “an albumen-like phase” and “a yolk-like phase”. The phrase "-like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Clarification is required.
Claim 1 recites that the yolk-like phase comprises 10-50% in weight of an oil in water emulsion. It is unclear what subject has the weight percent of 10-50%. Is it the oil, or the combination of oil and water?  For the purpose of examination, it is interpreted that the oil is has the claimed percent, given that the same claim recites a higher weight percent of water at 20-80%. Clarification is required.
Claims 2-8 depend from claim 1 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim 3 recites that said oil emulsion comprises water, one or more vegetables oils and possibly plant flour. The phrase "possibly" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Clarification is required.
Claim 7 recites said albumen- like phase comprises agar-agar in a weight quantity between 0.1% and 10% and calcium carbonate in a weight quantity comprised between 0.1 % and 10%. It is unclear what the percent are based upon the weight of the food product or the albumen-like phase. For the purpose of examination, the percent are interpreted to be based on the weight of the albumen-like phase.
Claim 8 recites a broader range of 0-40%, together with a narrower range of 0-1%. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche
Claim 9 recites “in particular cereal starch such as rice starch or potato starch”. The phrases “in particular” and “such as" render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). Clarification is required.
Claim 9 recites “plant protein source, in flour or powder, with a high protein content”. It is unclear flour or powder with what protein content qualifies as “high protein content”. For the purpose of examination, art that teaches plant four and powder is interpreted to read on the limitation. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sorrel, The Ultimate Genius Vegan Eggs [Online], published Apr. 22, 2015, [retrieved on 2022-01-12]. Retrieved from the Internet: <URL: https://www.mouthwateringvegan.com/2015/04/22/the-ultimate-genius-vegan-eggs/ > (hereinafter referred to as Sorrel) in view of Rudie US Patent Application Publication No. 2014/0106053 (hereinafter referred to as Rudie), Li US Patent Application Publication No 2013/0052304 (hereinafter referred to as Li) and Keys US Patent Application Publication No. 2017/0020166 (hereinafter referred to as Keys).
Regarding claims 1, 3 and 5, Sorrel teaches a food product (e.g., vegan egg) which is able to substitute a hard-boiled egg comprising an albumen-like phase and a yolk-like phase (e.g., hard-boiled egg white and egg yolk; para. 1-11 and all the figures); wherein the albumen-like phase comprises soya milk which necessarily comprises water, and a plant gelling agent (e.g., agar; para. 2 ); wherein the yolk-like phase comprises vegetable oil such as canola oil/sunflower oi and vegan margarine, water, a cereal flour (e.g., dried instant mashed potatoes), a food grade salt containing sulfates and/or sulfides (e.g., kala namak salt) and a plant gelling agent (e.g., potato starch) (para. 6); wherein said yolk-like phase occupies the central portion of said food product, while said albumen-like phase constitutes the external covering of said food product (the last two para.).
Sorrel teaches that in making the hard-boiled egg white, all the ingredients are blended, heated till the mixture thicken, and then was left in the fridge to solidify (para. 4). As such, the final egg white necessarily includes powdered soya milk.
Sorrel is silent regarding the albumen-like phase comprises calcium carbonate.
Rudie teaches a method of making egg white substitute comprising mixing protein such as soy protein, hydrocolloid such as gum, a fiber and a salt such as calcium carbonate ([0002; 0005; 0018; 0021]). Rudie further teaches that one feature of the salt is to strengthen the product by crosslinking protein ([0021]).
Both Sorrel and Rudie are directed to egg white substitutes that comprise soy protein and gum. It would have been obvious to one of ordinary skill in the art before the 
Sorrel teaches that the yolk-like phase comprises 67% water, 17% cereal flour and 5% plant gelling agent (the total mixture for yolk is around 150 g, assuming 1 tsp vegan margarine or 1 tsp sunflower oil/canola oil each has 5 gram of weight, then the proportion of water is 100/150 = 67%, the proportion of dried mashed potato is 25/150= 17% and the proportion of potato starch is 8/150= 5%), all of which fall within those ranges recited in claim 1.
Sorrel teaches that the yolk-like phase comprises 2 tsp oil and 100 ml water and further teaches that in making the yolk, all the ingredients is mixed to consistency. It thus logical follows that an oil-in-water emulsion is formed in Sorrel.
Sorrel teaches an oil content of 6% in yolk-like phase ( e.g., 10/150 =6%, assuming 1 tsp vegan margarine or 1 tsp sunflower oil/canola oil each has 5 gram of weight), which is lower than the range recited in claim 1.
Li teaches an egg yolk substitute comprising protein, 0-30% oil, emulsifiers, food gum, and the egg yolk substitute is in the form of an oil-in-water emulsion that resembles real egg yolk ([0002; 0080; 0036]); Li further teaches that the egg yolk substitute could be mixed with vegetable protein with high foaming ability and starches with good gelling ability to work as a whole egg replacer ([0080).
Both Sorrel and Li are directed to egg yolk substitutes. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sorrel by including the amount of oil, and emulsifier as disclosed by Li to form an oil-in-water emulsion, for the reason that Li teaches that 0-prima facie case of obviousness exists. (MPEP 2144.05 I).
Sorrel teaches a sulfate/sulfide-containing salt content of 0.7% in yolk-like phase (e.g., the proportion of kala namak salt is 1/150 =0.7%), which is lower than the range recited in claim 1.
Keys teaches an egg yolk replacer comprises starch, lipid, protein, hydrocolloid and salt such as kala namak salt ([0005; 0098; 0083; 0086]). Keys also teaches that kala namak salt may be present in the composition in any suitable amount depending on the desired "saltiness" and "eggy" flavor; for example, kala namak salt could be present in amount of 0-5% by weight of the egg yolk replacer ([0086]).
Both Sorrel and Keys are directed to egg yolk substitutes that comprises kala namak salt. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of kala namak salt in the yolk of Sorrel for a desired "saltiness" and/or "eggy" flavor. As such, the proportion of salt as recited in claim 1 is merely an obvious variant of the prior art.
Regarding claim 2, Sorrel as recited above teaches agar-agar gelling agent in egg white and potato starch gelling agent in egg yolk. Sorrel is silent regarding using the species listed in the claim for the gelling agent in egg yolk.
 Keys teaches that hydrocolloid such as guar gum, tara gum, pectin, agar-agar, starches, Konjac gum, xanthan gum are suitable gelling agents in preparing egg (yolk) prima facie obviousness determination. See MPEP 2144.07. 
Regarding claim 4, option of cereal flour recited in claim 1 is met by Sorrel. By meeting the limitation of cereal flour of claim 1, claim 4 is also considered to be met, for the reason that cereal flour is in alternative form with legume flour.
	
Regarding claim 6, Sorrel as modified by Rudi, Li and Keys as recited in above teaches powdered soya-based drink and water but is silent regarding the ratio of the two. However, the ratio of two depends on the amount of protein and water, which are known to affect the amount of protein in the final egg white and/or the thickness of the composition. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the concentration/the dry matter of the soy milk used by Sorrel and/or the heating condition such that the egg white contains desirable amount of protein and/or has desirable thickness. As such, the ratio as recited in the claim is merely an obvious variant of the prior art.
Regarding claim 7, Sorrel as modified by Rudi, Li and Keys as recited in above teaches agar gelling agent and calcium carbonate salt but is silent regarding the amounts of each. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of 
Regarding claim 8, Sorrel teaches that the yolk-like phase comprises a yellow food dye (e.g., turmeric) at a proportion of 0.7% (e.g., 1/150 =0.7%), which falls with the range recited in claim 1.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sorrel, The Ultimate Genius Vegan Eggs [Online], published Apr. 22, 2015, [retrieved on 2022-01-12]. Retrieved from the Internet: <URL: https://www.mouthwateringvegan.com/2015/04/22/the-ultimate-genius-vegan-eggs/ > (hereinafter referred to as Sorrel) in view of Rudie US Patent Application Publication No. 2014/0106053 (hereinafter referred to as Rudie).
Regarding claim 9, Sorrel teaches a food product (e.g., vegan egg) which is able to substitute a hard-boiled egg comprising an albumen-like phase and a yolk-like phase (e.g., hard-boiled egg white and egg yolk; para. 1-11 and all the figures); wherein the albumen-like phase comprises soya milk which necessarily comprises water, and a plant gelling agent (e.g., agar; para. 2 ); wherein the yolk-like phase comprises vegetable oil such as canola oil and sunflower oil, water, dried instant mashed potatoes 
Sorrel teaches that in making the hard-boiled egg white, all the ingredients are blended, heated till the mixture thicken, and then was left in the fridge to solidify (para. 4). As such, the final egg white necessarily includes powdered soya milk.
Sorrel is silent regarding the albumen-like phase comprises calcium carbonate.
Rudie teaches a method of making egg white substitute comprising mixing protein such as soy protein, hydrocolloid such as gum, a fiber and a salt such as calcium carbonate ([0002; 0005; 0018; 0021]). Rudie further teaches that one feature of the salt is to strengthen the product by crosslinking protein ([0021]).
Both Sorrel and Rudie are directed to egg white substitutes that comprise soy protein and gum. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Sorrel by including calcium carbonate so as to strengthen the product by crosslinking protein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793